mh PR fe

 

 

 

 

& nr c
AO 241 NOV 1.9 2020 — Paget
(Rev. 06/13) ‘
ERK: - =: nT COURT
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT Gr . 5s ORAGE AK
HABEAS CORPUS BY A PERSON IN STATE CUSTODY °°"!
United States District Court District of Alaska
Name (under which you were convicted): Case No.:

 

EL iGah BRoke/SPIRIT CAR IST? aw

Place of Confinement : iis SC DSAR THe { of cofkec Tj OMS) Prisoner No.: 50/44%
2TTz Caton “s

& wok, Alaska $9 469-9730
Petitioner (include the name under which you were convicted) Respondent authorized person having custody of petitioner)
, CiXde "Ed Sw iFFev, JR.
© PIOSKA ATIa&vey GeweRal ,

 

 

 

LiG-oh B. CaRiSTtav’

 

 

 

 

PETITION

l. (a) Name and location of court that entered the judgment of conviction you are challenging:

Was Seu SMSTe
Judicial DISTRICT SuPeR{oR Conk T

Pai wt Ae cop oo}
(b) Criminal docket or case number (if you know): 3AWV~/S~ O35/1 K
2. (a) Date of the judgment of conviction (if you know):"J ~ak J= ROIS
(b) Date of sentencing: ~}- al -ol0 ( G
3. Length of sentence: (4) Years Plat

4, In this case, were you convicted on more than one count or of more than one crime? © Yes ™ No
5. Identify all crimes of which you were convicted and sentenced in this case:
Scheme Td Defer

Alaska STat ine, mn y 600 (a)

6. (a) What was your plea? (Check one)
Oo (1) Not guilty Oo (3) Nolo contendere (no contest)
SW (2) Guilty oO (4) Insanity plea

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 1 of 15
AO 241 Page 2
(Rev. 06/13)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

OWLY Plead Gail nS 5 De
RN OPA SAMY JR SounT 4) Scheie TS Der Rad.

(c) If you went to trial, what kind of trial did you have? (Check one)
O Jury O Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes A No
8. Did you appeal from the judgment of conviction?
Yes WW No
9. If you did appeal, answer the following:
(a) Name of court:
(b) Docket or case number (if you know):
(c) Result:
(d) Date of result (if you know):
(e) Citation to the case (if you know):

(f) Grounds raised:

(g) Did you seek further review by a higher state court? O Yes 3 No
If yes, answer the following:
(1) Name of court:
(2) Docket or case number (if you know):

(3) Result:

(4) Date of result (if you know):

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 2 of 15
AO 241 . Page 3
(Rev. 06/13)

(5) Citation to the case (if you know):

(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes ™ No
If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? x Yes O No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: ANchoRoSe. (STale OF AlasSk«)
(2) Docket or case number (if you know): BAW = | 5+ OF 357CL

(3) Date of filing (if you know): 8-95-20; []-/ - 20/6 AMRW ded APPLI <a Tan,
(4) Nature of the proceeding: Pest CONVICT OW Re/ (ef

(5) Grounds raised: In BFFEeCTi ve, ASS isTave @. of CRA, Q

Double Je poRdy Sentivee Ty Bani ewe
AS VOIWTARY Ay ese To Sew 13 re Pa ‘
PREM T Dive Ty MeTat HealTh;

°

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

Mf Yes oO No
(7) Result: DiSMiSSed AS AS CovC/uSokY To S3PA- /GOlos4cLr
(8) Date of result (if you know): G ~ Q/- AOI g

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 3 of 15
AO 241 Page 4
(Rev. 06/13)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court: Aa SKa COURT OF APPealS
(2) Docker or casemumber Gryou know: \-7.3] 64
(3) Date of filing (if you know): JQ ~ 2-Ao iF
(4) Nature of the proceeding: A PPea] OF DiS missal OF PR FRom TRial CoueT

(5) Grounds raised: APPeal OF DISMISS al OF Posy COnV I CT (OY,
Ravief FOR iveeKecTive ASSiSTaNG@. OF Cou Sel Awd
FA VO) WwaRY Awd uvkwow v2) Plea Die To mevi'el
Health iW TRial CougT 3AW- )S- O85 /1CR.

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

Sw Yes OF No
(7) Result: SUMMARY DiS Posi Tio
(8) Date of result (if you know): H~ | JA OAO
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court: ALaska SUuPReMe COUR T
(2) Docket or case number (if you know): S-- [77 BI Y
(3) Date of filing tif you know): = -aAk adoro
(4) Nature of the proceeding: Pe T71 7 ey) F OR He aR i VQ

(5) Grounds raised: ke| IC Row] DisSm Sal oO Sam
DISPS iTion/ Feb COURT EE Abies (aaey

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 4 of 15
AO 241 Page 5
(Rev. 06/13)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

2X Yes O No
Rest: PET} Ti'av FoR Heakiv® Dwied.-
(8) Date of result (if you know): l o> a $ a a on O

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: ‘A Yes O No
(2) Second petition: D1 Yes 1 No
(3) Third petition: WW Yes CY No

(c) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

Ves, ALASKA SuPReM COURT.

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE:
(a) Hoall facts (Do not a or, cite law. Just state the specific facts that support your claim.):
“able. JePoRdyY § SRA/TWER. TF WAS BeivS TRied Fok The

sue Rie Pahoa 8 To Pethpnd’ Iw Tae eles TRial CovRTS
D ale oO AKA ial a7)
Fok Awcho AS (Bane © siteeyAv dp t [hie R 9 ST 0k)

TH e lag Same Rite S 7)
Lb Es iin oy Wf 5 PRee Be betes ace way Aer

(b) If you did not exhaust your state remedies on Ground One, explain why:

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 5 of 15
AO 241 Page 6
(Rev. 06/13)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? | Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
WX Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Pos T Com 'cT'ov Relief

AWC 1S of the at ee the WaT or petition was filed:

Aao wer Sr AMpod odie
ae eos ae
Date of the court's decision:

-Al-AO1S

Result (attach a copy of the court's opinion or order, if available):

ATratched

(3) Did you receive a hearing on your motion or petition? wl Yes O No
(4) Did you appeal from the denial of your motion or petition? M Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? tat Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location i the an whe ORAL the ap 7 Me filed:

AIASKA

ec
OR Cor Ly a Sbe Shoo
ee p ZIG ye (if you know):
ake of the court's decision:

om

Result (attach a copy of the court's opinion or order, if available):

Summ RY DSPs TW

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 6 of 15
AO 241 Page 7
(Rev. 06/13)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Ao be ASS(STAUCe, Of~ COUnLFEL
1 I wowed Real
ape F phriwey ¥ Gotd Ww /DhT OF Aw choice alata
efreud eR

A See 4
rfie) ale tacked EMAL doy thie Meader
’ MI a CO ; ;
Refused Td PeTios COURT, Ap Sey [eae Aer cokevey
d City BukT MeLaly i'M Pat ATT3Re¥ meee Re let

Dk OF S 4 /
Av Yel aoe Cpe 4 ied “ aay ie ied pas “SC i

ATTAKWRY Cold Me. Te
oC. dD, 7aLK Td fevial
Hen ess Doe Hee Re fusad 75 PRoui'de Auy TReatital F Cees,

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? W Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

pipet AlToRwY Oleva Davis Raised MevTal Heatth ed

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
A Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: PoS7 Comli CT tou ReLief
Aue ‘o location of the court where the motion or petition was filed:
fA Qe. TRA ‘al Coupe
sas Me a AVONL
oRAD2, Aachen F450]

Docket or case number Ger you know):

BAW |S-O935 7 CL

Date of the court's decision:

S-Al-Aold
Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 7 of 15
AO 241 Page 8

(Rev.

(e)

06/13)

Result (attach a copy of the court's opinion or order, if available):

AT Tat ded

(3) Did you receive a hearing on your motion or petition? A Yes O No
(4) Did you appeal from the denial of your motion or petition? w Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? J Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Bloska CounT OF APP ealS
Ae oho Rage Alas hea 24.S0/
Ba segue er (if you know):

a [3164 cision:

8 -/ 9 x0

Result (attach a copy of the court's opinion or order, if available):

SMM ERY Di SPOS CTI

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two

GROUND THREE:

(a)

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

IN VOIW TRY Ard wkyowW® WIRY ivi a 6why
Plew AMRLMWT Due To AdTi he MevTel Health }(lMesS
fade | (Ral y i ieee hiiow p aSS{ STwwee, Te ObTA VY

a Papert ea V) OK Allow eCiT (on - “7 =
But murarcy fll. To Plead Guilty

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 8 of 15
AO 241 Page 9
(Rev. 06/13)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes Sz’'No

(2) If you did not raise this issue in your direct appeal, explain why:

Cones tie noe i r “e. Ae & ff few... I was WoT Mv fiy
Ce. APP AL.
(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
of Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: Pos Can (eT o/ ol Reltefr

Name and location of the court where the motion or petition was filed:

IwMnoAGe ASK sre (Rial CouRT
Docket or case number (if you know): SAA-] 5 - 07357 CL
Date of the court's decision: S - al ~ a o/ %

Result (attach a copy of the court's opinion or order, if available):

SUMMARY Dis Ped (TVOV

(3) Did you receive a hearing on your motion or petition? “i Yes O No
(4) Did you appeal from the denial of your motion or petition? BF Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? sf Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

ey rs location g por co APP the appeal was filed:
Q! SKA oo) Pe ald

ROR GAI Alaska Sol

ocket or case mit er (if you know):
Date Of the cont’ ision:

Result Cates a copy of the court's opinion or order, if available):

Sum 20¥ DS foS CCP

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 9 of 15
Page 10

AO 241
(Rev. 06/13)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
C {s%

ON Doe OF SwIwciv oR, TRIal +H
: w A PoRase, Be Jv.ademwl _O f-— cane

BW oe a rchs ri AnG eh Wea See SF
rChae] SPaa OW 2 %
Fe eet a Y public DefedeR BRIT Wey, Gooday 'GhT:
ZT Has & Maud whi DC cedek wid eb,0 the Of ofS Cz?
Mev Lth evalua Trov whw iV Cusfoa/,
Free MTG clues This Was Mever Comp lafed BYA file
Aepantmar of Copbections » Pekthemom Alsen Doc tte.
“t (ST) fe bed PeTiTl on D4 4 La) Cus lodY G ; man “es
aes Tod iv idule. CowSl(n3 A Hows tw iA Poses a ne
Live \w Resides lial Tho WeuT mods . fwd ony ROU kd CRid< (z,
(b) If you did not exhaust your state remedies on Ground Four, explain why:
Petryiona thoudhT (T pork Coveed hy pppem. (Pu) ATTY
i BRiekS 7 CouRTS.

®

(c) Direct Appeal of Ground Four:
O Yes x No

(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why: ;
PR APPear AZTIRRY Olea Anvil Orly muTioS ferClow eS
Mouls& Hearth. pol SeuteueinS Coulc ORd eR, RIVTiawa Wy

Leafred ao while Pkefakiv> Thrs Habeas Coffos Pufeewokk,

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes at No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 10 of 15
AO 241 Page 11
(Rev. 06/13)

Name and location of the court where the motion or petition was filed:

Av cheRase Crvil CoRT PRR)

Docket or case number (if you know): 3 Ay = )s~ 0935 7cr
Date of the court's decision: 5 ~A J ~Aol %

Result (attach a copy of the court's opinion or order, if available):

Arratied ~SwmayY Prddenw]

(3) Did you receive a hearing on your motion or petition? O Yes B= @ No
(4) Did you appeal from the denial of your motion or petition? O Yes Sa No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes we No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question os or Question (d)(5) is "No," explain why you did not raise this issue:

= Bevived ASS ‘Hed a) mal Se
FE do Wor wd kiran Pes Oe SofosT 70,

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 11 of 15
AO 241 Page 12
(Rev, 06/13)

13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? at Yes O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

LAM NOT URE, fend AT7aRVEY'S Help.

14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes xt No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Sy Yes Ol No

If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

pals 96% fwd, el asks Crvial That Caress

ble)
Rarreved Cave WS TE Mad s TORY Pao ee NS REKS For

Pounk AlwSke i Aud []-B-Jo ce res ates On |
IC ALSo a A oP wt ST a

Avaske, Thet Ales, 5 eh Sf Aas FeLi A Sc ity Pasned _
Pater aaa a SPA tb ore3t é pa es hoceed UUAS,

Oe aaa RI Ael Povble Jabohiyl it VAECT Ue ASSIS Zauee

Case 3:20-cv-00295-JKS Document1 Filed ae Page 12 of 15
AO 241 Page 13
(Rev. 06/13)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

2 At ABE hearing:
fh DE MES PLES Dteudes CIB<\ AK F4Sel

onl me o mignned and plea:

BRITWAY Good vrohT

(c) At trial:

No TAral

d sentencin
BR Tey Good i SAT

(e) On appeal:
VOM,

(D In any post-conviction proceeding:
Olena ah, Daves
ao We =. i

be oRA a 44501

(g) On appeal ee Atty ruling soaingt you in a post-conviction proceeding:

Olen K-Dav iS

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? “— Yes O No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:
Zoomat Tyme Seaved Ow thes ae bArch 0's Shy -15-pasI ck,
Lom vow ep by ed On) Whal Feet is paving Dorrble. 2 fokelY
3 PA-1S~ ~OoF7T4CR BDA -JS-01170CR

(b) Give the date the other sentence was imposed: ) ] - as 2 of Sg
(c) Give the length of the other sentence: C3) t C é) we ARS

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? JK Yes O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 13 of 15
AO 241 _
ev. 06/
Rev.0613) The ALas “She aod es fase Fina! ONS?

Pae 2 Dead OF 28
Use filed ab ORFS ord eh

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 14 of 15
AO 241 Page 15
(Rev. 06/13)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

OK
Schon me 70 ') asks that the Court grant the eres Sa GAR, jleoa oe Wr? th 1;
pT eS Es a ad 1M fac el
pe no yells ke ieh aston OR ce AK ate EE ies x PRves aed Cons (Tal (ome
poeegre White 7 Eel Due ee ie CKIiM@2 S «
7 ny other ised to eet ss may be hing 4 \ p
Alaska Dep ¢ whe Hes R Fused Te Date U
Be (Thomed Za ete! f(' NT ees HS ines. Mey T Ad Cows Liv ad ade Mie: Ta Ube
Cake Fon PAYS cal od Nera, Dileh aioe

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year),

Executed (signed) on (date).

Legh Bf 40

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

Case 3:20-cv-00295-JKS Document1 Filed 11/19/20 Page 15 of 15
